                                                Case 5:20-cv-02132-BLF Document 19 Filed 05/21/20 Page 1 of 3



                                     1 SPENCER HOSIE (CA Bar No. 101777)
                                       shosie@hosielaw.com
                                     2 DIANE S. RICE (CA Bar No. 118303)
                                       drice@hosielaw.com
                                     3 BRANDON C. MARTIN (CA Bar No. 269624)
                                       bmartin@hosielaw.com
                                     4 DARRELL R. ATKINSON (CA Bar No. 280564)
                                       datkinson@hosielaw.com
                                     5 FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
                                     6 fgerminario@hosielaw.com
                                       HOSIE RICE LLP
                                     7 600 Montgomery Street, 34th Floor
                                       San Francisco, CA 94111
                                     8 (415) 247-6000 Tel.
                                       (415) 247-6001 Fax
                                     9
                                       Attorneys for Plaintiff,
                                    10 SERENIUM, INC.
                                    11
                                                               UNITED STATES DISTRICT COURT
                                    12
600 Montgomery Street, 34th Floor




                                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                     SAN JOSE DIVISION
    San Francisco, CA 94111




                                    13
         Hosie Rice LLP




                                    14
                                         SERENIUM, INC.,                           Case No. 5:20-CV-02132-BLF
                                    15
                                                       Plaintiff,                  CERTIFICATE OF SERVICE
                                    16
                                           v.                                      Judge: Hon. Beth L. Freeman
                                    17                                             Courtroom: 3, 5th Floor
                                       JASON ZHOU; JIA XIAOFENG; NEW
                                    18 CENTURY HEALTHCARE HOLDING CO.              JURY TRIAL DEMANDED
                                       LIMITED; BEIJING JIARUN YUNZHONG
                                    19 HEALTH TECHNOLOGY COMPANY LTD.;
                                    20 AND JUAN ZHAO,
                                    21                 Defendants.

                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28    CERTIFICATE OF SERVICE                             Case No. 5:20-CV-02132-BLF
                                                 Case 5:20-cv-02132-BLF Document 19 Filed 05/21/20 Page 2 of 3



                                     1                                   CERTIFICATE OF SERVICE
                                     2                  I, Lynne Rose Maylath, am a citizen of the United States and am employed in the
                                     3 County of San Francisco, State of California. I am over the age of 18 years and am not a party to
                                     4 the within action. My business address is Hosie Rice LLP, 600 Montgomery Street, 34th Floor,
                                     5 San Francisco, California, 94111.
                                     6                  On May 21, 2020, I caused to be served the following:

                                     7
                                                 PLAINTIFF SERENIUM, INC.’S EX PARTE APPLICATION FOR ORDER
                                     8
                                                  AUTHORIZING ALTERNATE SERVICE OF DEFENDANTS JASON ZHOU, JIA
                                     9            XIAOFENG, NEW CENTURY HEALTHCARE HOLDING CO. LIMITED, BEIJING
                                                  JIARUN YANZHONG HEALTH TECHNOLOGY COMPANY LTD., AND JUAN
                                    10            ZHAO AND EXTEND THE DEADLINE FOR SERVICE;

                                    11           EXHIBIT A THERETO;
                                    12
600 Montgomery Street, 34th Floor




                                                 DECLARATION OF SPENCER HOSIE IN SUPPORT OF PLAINTIFF SERENIUM,
    San Francisco, CA 94111




                                                  INC.’S EX PARTE APPLICATION FOR ORDER AUTHORIZING ALTERNATE
                                    13
                                                  SERVICE OF DEFENDANTS JASON ZHOU, JIA XIAOFENG, NEW CENTURY
         Hosie Rice LLP




                                    14            HEALTHCARE HOLDING CO. LIMITED, BEIJING JIARUN YANZHONG HEALTH
                                                  TECHNOLOGY COMPANY LTD., AND JUAN ZHAO AND EXTEND THE
                                    15            DEADLINE FOR SERVICE;

                                    16           EXHIBITS 1-19 THERETO; and
                                    17           [PROPOSED] ORDER GRANTING PLAINTIFF SERENIUM, INC.’S EX PARTE
                                    18            APPLICATION FOR ORDER AUTHORIZING ALTERNATE SERVICE OF
                                                  DEFENDANTS JASON ZHOU, JIA XIAOFENG, NEW CENTURY HEALTHCARE
                                    19            HOLDING CO. LIMITED, BEIJING JIARUN YANZHONG HEALTH
                                                  TECHNOLOGY COMPANY LTD., AND JUAN ZHAO AND EXTEND THE
                                    20            DEADLINE FOR SERVICE

                                    21 via electronic mail and/or electronic file transfer system at Richmond, California, addressed to
                                    22 the following individual:
                                    23
                                                  XX Liao
                                    24
                                                  elawlink@hotmail.com
                                    25
                                    26
                                    27
                                    28
                                           CERTIFICATE OF SERVICE                      1                  Case No. 5:20-CV-02132-BLF
                                              Case 5:20-cv-02132-BLF Document 19 Filed 05/21/20 Page 3 of 3



                                     1          I declare under penalty of perjury under the laws of the United States of America that
                                     2 the foregoing is true and correct.
                                     3
                                     4 DATED: May 21, 2020                                   /s/ Lynne Rose Maylath
                                                                                             Lynne Rose Maylath
                                     5
                                     6
                                     7
                                     8
                                     9
                                    10
                                    11
                                    12
600 Montgomery Street, 34th Floor
    San Francisco, CA 94111




                                    13
         Hosie Rice LLP




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          CERTIFICATE OF SERVICE                     2                 Case No. 5:20-CV-02132-BLF
